Title: To Thomas Jefferson from Charles Gottfried Paleske, 19 June 1792
From: Paleske, Charles Gottfried
To: Jefferson, Thomas



Sir
Phila. the 19th. June 1792

It is with great satisfaction that I find expressed in the instructions, which I have received from his Majesty, the King of Prussia, a desire to cultivate a commercial intercourse with the United States of America, upon liberal and extensive principles; and I shall deem myself peculiarly fortunate, if, in prosecuting the duties which are assigned to me, I become the instrument to accomplish an object, that cannot fail to promote, reciprocally, the interests, and permanently, to cement the friendship, of the contracting Nations.
As an inducement, Sir, to consider this Subject with attention I request you will communicate to the President that I am authorised to declare to his Excellency, that the King of Prussia, from a pure regard for the United States, as well as from the prospect of a mutual benefit, is disposed to facilitate and encourage the importation of the various articles of American produce into his Majesty’s dominions, not only by giving those articles a General preference, but by an Actual  diminution of the duties of import, to which they, in common with other foreign commodities, are now liable. The important advantages, which the United states will derive from an arrangement of this kind, must naturally occur to his Excellency, when he reflects upon the great demand of the Prussian markets for Rice, Indigo and Tobacco, the staple of the Southern states; and for oil and fish the staple of the Eastern States. But it is not on articles of Domestic growth alone, that the advantages will arise: the supplies of Sugar, coffee, cotton, and other productions of the West Indies, must necessarily be obtained by his Majesty’s subjects in a circuitous course, and, therefore, if a preference in the regulations of trade is added to the natural advantages of Situation, the Americans must inevitably, as to those supplies, become the carriers of Prussia.
The commodities, with which that Kingdom could in return supply the United States, upon advantageous terms, are of the Woolen, Linen, and Cotton fabrics; besides a variety of inferior articles of trade; and I believe, that in the quality of the goods, as well as the moderation of the price, no country will be found superior.
Permit me, Sir, to remark, that the regulation which the wisdom of the Federal Legislature may establish, to promote the interest, and cherish the friendship, of her commercial allies, whether by exacting a higher tonnage from the vessels, or imposing a higher duty on the exports, of other nations, will excite a spirit of emulation and rivalship among the European Powers, and become an efficient instrument to exalt and enrich the trade of America.
In order to facilitate any commercial arrangements, in which his Excellency the President shall be disposed to concur with his Majesty the King of Prussia, it may be proper, at this time, in pursuance of the 25 Article of the existing Treaty, to regulate, by particular agreement, the functions of the Consuls and Vice-Consuls of the respective Powers; and for that purpose, I beg leave to suggest, that the principles of the Convention between his Most Christian Majesty and the United States of America, will readily be adopted, on the part of the King of Prussia, as the basis of the negotiation.
I shall be happy to receive an early intimation of the President’s pleasure on the present occasion; and, in the meantime, I remain, with Sentiments of great respect and consideration Sir Your most obedt. & most Humble Servt.

Charles Gottfried Paleske

